Exhibit 10.07A

 

AGREEMENT AND RELEASE

 

This Agreement and Release (“Agreement”) dated as of February 9, 2007
(“Agreement Date”), is made by and between Joseph Squeri (“Employee“) and Choice
Hotels International, Inc. (“Choice“).

 

RECITALS

 

A. Choice and Employee are parties to an Employment Agreement dated June 3, 1999
(“Employment Agreement”), the term of which expires June 3, 2008; and

 

B. Choice and Employee have determined to terminate Employee‘s status as an
employee of Choice; and

 

C. In order to avoid uncertainty or dispute as to the rights and
responsibilities of Choice and Employee in connection with Employee‘s
termination of employment the parties desire to terminate the Employment
Agreement, except as specifically provided herein, and enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the promises contained in this Agreement,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree:

 

1. Termination of Employment Agreement. Except as otherwise specifically
provided herein, the Employment Agreement is hereby terminated.

 

2. Employee‘s Employment. Employee will cease to serve as an executive officer
of Choice as of the Agreement Date. Employee’s employment will terminate on
March 31, 2007 (“Severance Date“).

 

(a) From the Agreement Date through the Severance Date, Employee will be
available as needed by Choice and report to Choice’s Chief Executive Officer.
During this period, Employee will remain a full-time employee and will maintain
a direct dial telephone number, e-mail access and secretarial support, but will
not be required to maintain regular office hours. In performing any duties for
Choice during this period, Employee will perform them in a professional and
timely manner. Furthermore, during this period, Employee will refrain from any
conduct that is disruptive of or damaging to its operations, finances or
reputation. Finally, during this period and through the Termination Date (as
defined below), Employee will provide reasonable cooperation to Choice on
transitional matters with respect to information about which he has knowledge.
On or before the Severance Date, Employee will return all Choice property and
all copies, excerpts or summaries of such property, in his possession, custody
or control. Employee shall not serve as an employee of any other person or
entity prior to the Severance Date.

 

(b) From the Agreement Date through the Severance Date, Employee will be
entitled to receive salary and benefits at the levels provided him immediately
prior to the Agreement Date, less standard deductions, payable in installments
and otherwise in accordance with Choice’s normal payroll practices, except that
Employee will not be entitled to any new grant of equity-based compensation.
Employee will continue to participate and vest in the Choice employee benefit
plans and programs in which he participated immediately prior to the Agreement
Date, including the Choice Hotels International, Inc. Amended and Restated
Supplemental Executive Retirement Plan, and will continue to vest in previously
granted stock options and restricted stock. Employee will be paid his full
fiscal year 2006 bonus, paid out in accordance with the terms of his 2006
Officer Management Incentive Plan and at the time that bonuses are paid to
Choice executives generally. For the avoidance of doubt, Employee’s annual
salary rate, currently estimated 2006 bonus amount, monthly automobile allowance
and flexible perquisite supplemental payment amount and Employee’s outstanding
options and restricted stock are set forth on Exhibit A to this Agreement.



--------------------------------------------------------------------------------

3. Final Paycheck and Benefits. On the next regular payday following the
Severance Date, Choice will pay Employee for all earned but unpaid salary and
vacation pay as of the Severance Date, less customary withholding for federal,
state, and local taxes.

 

4. Payments and Benefits Through the Termination Date. Choice hereby agrees to
provide Employee the payments and benefits provided for in and subject to the
terms and conditions of Section 7(b) of the Employment Agreement, as follows:

 

(a) From the Severance Date through June 3, 2008 (“Termination Date”), Employee
will be entitled to receive salary, monthly automobile allowance and flexible
perquisite supplemental payments at the levels set forth on Exhibit A, less
standard deductions, payable in installments and otherwise in accordance with
Choice’s normal payroll practices; provided, however, that the payments due for
the period from April 1, 2007 through September 30, 2007 shall be paid in a lump
sum on October 1, 2007 to the extent necessary to avoid a violation of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code“).

 

(b) Employee shall be entitled to receive a bonus for fiscal year 2007
calculated based on actual payout on the EPS portion of the bonus as determined
for all Company officers for 2007, with a target of 65% of the annual base
salary amount set forth on Exhibit A (no individual performance adjustment), and
payable at such time as Choice’s other officers are paid their fiscal year 2007
bonus (but in no event earlier than January 1, 2008 or later than March 15,
2008).

 

(c) From the Severance Date through the Termination Date, all stock options and
restricted stock awards outstanding on the Severance Date shall continue to vest
and be exercisable. Such outstanding awards are set forth on Exhibit A. Employee
acknowledges that he shall not be entitled to new stock option, restricted stock
unit or restricted stock grants after the Agreement Date. All stock options
(whether vested or unvested) that are unexercised as of June 3, 2008 shall
terminate on that date and shall no longer be exercisable. Restricted stock
units subject to performance-based vesting conditions shall be forfeited in
accordance with their terms as of April 1, 2007 because all performance periods
end after June 3, 2008.

 

(d) Except as otherwise specifically stated in this Agreement, the Severance
Date shall be the date of Employee’s termination of employment with Choice
without cause for purposes of determining Employee’s rights under the terms of
any qualified or non-qualified savings, pension, deferred compensation,
insurance and health or welfare benefit plan; provided, however, that in all
events benefits under such plans shall be adjusted to the extent necessary to
comply with Section 409A of the Code. From the Severance Date through the
Termination Date, Employee shall be entitled to receive medical and dental
benefits to the same extent and at the same cost (if any) to Employee as
applicable from time-to-time to senior executives of the Company and Employee
shall be entitled to convert long-term disability and life insurance benefits to
individual coverage at his own cost pursuant to the terms of such benefits.
Employee shall be eligible to elect COBRA health continuation benefits effective
as of the Termination Date pursuant to Choice‘s health benefit plans then in
effect. Employee's nonqualified deferred compensation balances (his balance
under the Executive Deferred Compensation Plan is set forth on Exhibit A) shall
be paid to Employee pursuant to the terms of the applicable nonqualified
deferred compensation plans.

 

(e) From the Severance Date through the Termination Date, Choice will pay all
premiums for the supplemental executive life insurance that is owned by Employee
and is in force as of the Agreement Date.

 

(f) Employee may retain his home computer provided by Choice, provided that
Employee shall bring such computer to Choice‘s premises as soon as reasonably
possible following the Agreement Date so that Choice may remove all licensed
software from such computer.

 

5. Deductions. Choice may deduct from the payments otherwise provided for in
Section 4(a) any deductions for medical, dental and insurance benefits to the
same extent and at the same cost to Employee (if any) as

 

2



--------------------------------------------------------------------------------

applicable from time-to-time to senior executives of the Company, and Employee
consents to the customary deductions for such benefits from the payments under
Section 4(a). Choice will stop optional deductions for items such as retirement
plans with Employee’s last paycheck for regular hours worked through the
Severance Date.

 

6. Unemployment Benefits. Employee agrees that Employee is not entitled to any
unemployment benefits, and that Employee does not intend to seek any
unemployment benefits, through the Termination Date. Choice will not contest
Employee’s claim for unemployment benefits after the Termination Date ends.

 

7. Offset. Employee shall not be required to mitigate damages but nevertheless
shall be entitled to pursue other employment, and Choice shall be entitled to
receive as an offset and thereby reduce the salary and bonus payments provided
for in Section 4(a) and (b) of this Agreement by the amount received by Employee
from any other active employment between the Severance Date and the Termination
Date. As a condition to Employee receiving the salary and bonus payments
provided for in Section 4(a) and (b) of this Agreement from Choice, Employee
agrees to permit verification of his employment records and income tax returns
by an independent attorney or accountant, selected by Choice but reasonably
acceptable to Employee, who agrees to preserve the confidentiality of the
information disclosed by Employee except to the extent required to permit Choice
to verify the amount received by Employee from other active employment. For
purposes of this Section 7, the amount received by Employee shall mean any
amount of salary or bonus (but not including any equity-based compensation)
paid, earned or accrued for service during the period between the Severance Date
and the Termination Date and shall include unemployment insurance benefits,
social security insurance or other like amounts payable during periods of
unemployment regardless of when actually received by Employee.

 

8. Mutual Release.

 

(a) Employee agrees, in consideration for the benefits and agreements provided
under this Agreement, to irrevocably and unconditionally release Choice, Choice
Hotels International Services Corp., and each of their respective officers,
directors, shareholders, employees, agents, insurers, lawyers, representatives,
employee welfare benefit plans and pension or deferred compensation plans under
Section 401 of the Code, and their trustees, administrators and other
fiduciaries; and all persons acting by, through, under or in concert with them,
or any of them (collectively “Choice Releasees”), of and from any and all manner
of action or actions, cause or causes of action, in law or equity, suits, debts,
liens, contracts, agreements, promises, liability, claims, demands, grievances,
damages, loss, cost or expense, of any nature whatsoever, known or unknown,
fixed or contingent, which Employee now has or may later have against the Choice
Releasees, or any one of them, by reason of any matter, cause, or thing from the
beginning of time to the Effective Date of this Agreement arising out of, based
on, or relating to the hire, employment, termination, or remuneration of
Employee or any other matter (“Choice Claims“). The Choice Claims that Employee
is releasing include, but are not limited to, a release of any rights or claims
Employee may have under the Age Discrimination in Employment Act, which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964, which prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Civil Rights Act of 1991; the Equal Pay
Act, which prohibits paying men and women unequal pay for equal work; the
Americans with Disabilities Act; the Family and Medical Leave Act; and any other
federal, state or local laws or regulations prohibiting employment
discrimination, harassment or retaliation. Employee also releases Choice Claims
for breach of contract, wrongful discharge, compensation and benefits, expenses,
bonuses, or any other employee rights or benefits, or any other actions sounding
in tort or contract relating to Employee’s employment and termination from
Choice. This Agreement covers both Choice Claims Employee knows about and those
Employee may not know about except for any Choice Claim of which Employee is
unaware as of the date hereof due to Choice‘s fraud or active concealment.
Employee assumes the risk of any and all unknown Choice Claims that may exist at
the time Employee signs this Agreement, and Employee agrees that this Agreement
shall apply to any and all known and unknown Choice Claims that are released
hereby. Employee further agrees to execute on the Severance Date a release in
the form of Exhibit B. This release does not apply to claims for breach of this
Agreement and/or the payment of amounts or provision of benefits pursuant to
this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Choice agrees, in consideration for the undertakings and agreements provided
under this Agreement, to irrevocably and unconditionally release Employee and
his heirs and beneficiaries (collectively “Employee Releasees”), of and from any
and all manner of action or actions, cause or causes of action, in law or
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, grievances, damages, loss, cost or expense, of any nature whatsoever,
known or unknown, fixed or contingent, which Choice now has or may later have
against the Employee Releasees, or any one of them, by reason of any matter,
cause, or thing from the beginning of time to the Effective Date of this
Agreement (or, if the Employee executes the Release attached as Exhibit B and
does not revoke such Release, through the date of such Release) arising out of,
based on, or relating to the employment of employee (“Employee Claims“), except
for any Employee Claims relating to Employee‘s fraud, willful misconduct, or
violation of law or which Employee has actively concealed. Choice assumes the
risk of any and all unknown Employee Claims that may exist at the time Choice
signs this Agreement, and Choice agrees that this Agreement shall apply to any
and all known and unknown Employee Claims that are released hereby. This release
does not apply to claims for breach of this Agreement.

 

9. Lawsuits. To the fullest extent permitted by law, Employee and Choice each
promise never to file a lawsuit, claim, administrative proceeding or agency
action (collectively “Lawsuit”) asserting any Employee Claims or Choice Claims
that are released in this Agreement, and further agrees that they shall not have
the right to recover any monetary relief with respect to Employee Claims or
Choice Claims that might be asserted by others on their behalves. Each party
agrees to withdraw with prejudice all Lawsuits, if any, that such party has
filed against any Choice Releasee or Employee Releasee with any agency or court.
Each party further agrees not to assist any other person in bringing any Lawsuit
against any Choice Releasee or Employee Releasee, unless compelled to do so
pursuant to a valid court order or subpoena. Employee agrees to assist Choice in
any Lawsuit arising from circumstances that took place during Employee’s
employment, to the extent reasonably necessary to protect Choice’s interests and
at Choice’s reasonable expense.

 

10. Non-Disclosure of Business Information, Works for Hire, Non-Solicitation,
Non-Disparagement.

 

(a) Employee recognizes and acknowledges that Choice‘s and affiliates‘ present
and prospective clients, franchises, management contracts, acquisitions and
personnel, as they may exist from time to time, are valuable, special and unique
assets of Choice‘s business. Throughout the term of this Agreement and for a
period of one (1) year after the Termination Date, except as required by
applicable law, Employee shall not directly or indirectly, or cause others to,
make use of or disclose to others any information relating to the business of
Choice that has not otherwise been made public, including but not limited to
Choice‘s present or prospective clients, franchises, management contracts,
acquisitions, present or prospective operating and development plans, training
manuals, training policies and procedures, trade secrets, pricing information,
contact lists, strategic plans or strategies, operating data or Choice policies.
Employee acknowledges that any ideas, concepts, methods of operation, processes,
programs or other materials (including training manuals, policies and
procedures) which Employee conceived, created, developed or wrote while employed
by Choice (“Works”) are subject to the non-disclosure provisions of this Section
and that such Works constitute works made for hire and in all circumstances
shall be and remain the sole and exclusive property of Choice whether or not
protectable under any laws, including patent, trademark, copyright or trade
secret laws.

 

(b) Throughout the term of this Agreement and for a period of one (1) year after
the Termination Date, Employee agrees not to solicit for employment or contract
for services with, directly or indirectly, on his behalf or on behalf of any
other person or entity, any person employed by Choice, or its subsidiaries or
affiliates during such period, unless Choice consents in writing. In the event
of an actual or threatened breach by Employee of the provisions of this
paragraph, Choice shall be entitled to injunctive relief restraining Employee
from committing such breach or threatened breach. Nothing herein stated shall be
construed as preventing Choice from pursuing any other remedies available to
Choice for such breach or threatened breach, including the recovery of damages
from Employee.

 

(c) Employee agrees not to make derogatory remarks about any Choice Releasee.
Choice agrees that it will not, and it will take appropriate steps to provide
that its executives and directors in their capacity on behalf of Choice do not,
make any derogatory remarks about Employee.

 

4



--------------------------------------------------------------------------------

11. No Admission. Each party agrees that this Agreement is not an admission of
guilt or wrongdoing by the Choice Releasees or the Employee Releasee, and each
party acknowledges that the Choice Releasees and the Employee Releasees do not
believe or admit that they have taken any improper action or done anything
wrong. Employee acknowledges that Employee has not suffered any wrongful
treatment by any Choice Releasee.

 

12. No Waiver. By signing this Agreement, neither party waives or releases its
right to enforce this Agreement. If either party files a Lawsuit against any
Choice Releasee or Employee Releasee with regard to the subject matter of this
Agreement, Employee and Choice agree that the non-prevailing party will
reimburse the costs, including reasonable attorneys’ fees, incurred by the
prevailing party in such Lawsuit.

 

13. Remedies for Breach of Section 10. In the event of Employee’s actual or
threatened breach of Section 10, Choice, in addition to all other rights, shall
be entitled to an injunction restraining Employee therefrom. Nothing herein
shall be construed as prohibiting Choice from pursuing any other available
remedy for such breach or threatened breach, including the recovery of damages.
This provision shall remain in full force and effect notwithstanding if Employee
should claim that Choice violated any terms of this Agreement.

 

14. Breach.

 

(a) If Employee breaches this Agreement and files a Lawsuit against any Choice
Releasee on Claims that Employee released in this Agreement, and Employee is not
the prevailing party, Employee agrees to pay for all costs incurred by the
Choice Releasee, including reasonable attorneys‘ fees, in defending against
Employee’s Lawsuit. Employee further agrees not to assist any other person in
bringing any Lawsuit against any Choice Releasee, unless compelled to do so
pursuant to a valid subpoena or court order. If Employee breaches the promises
in this Agreement, Choice will terminate all payments or benefits that are
otherwise payable to Employee under Sections 4 and 7 above.

 

(b) If Choice breaches this Agreement and files a Lawsuit against any Employee
Releasee on Claims that Choice released in this Agreement, and Choice is not the
prevailing party, Choice agrees to pay for all costs incurred by the Employee
Releasee, including reasonable attorneys‘ fees, in defending against Choice’s
Lawsuit. Choice further agrees not to assist any other person in bringing any
Lawsuit against any Employee Releasee, unless compelled to do so pursuant to a
valid subpoena or court order.

 

15. Governing Law/Arbitration. This Agreement is governed by Maryland law,
without regard to the principles of conflicts of laws. Except as specified in
Section 13 hereof, any controversy or claim arising out of this Agreement, or
the breach thereof, shall be settled by arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, and judgment upon the award rendered by the arbitrators may
be entered by any court having jurisdiction thereof. There shall be one
arbitrator who shall be appointed by the respective parties or, failing
agreement, by the American Arbitration Association. The arbitration shall be
held in Choice‘s corporate offices in Silver Spring, Maryland. The parties shall
reasonably cooperate to obtain a judgment from the arbitrator as soon as
possible after a demand for arbitration is made by either party. Except as
provided in Section 13, the award of the arbitrator shall be the sole and
exclusive remedy of the parties and shall be enforceable in any court of
competent jurisdiction in Montgomery County, Maryland. The prevailing party
shall be entitled to an award of reasonable attorney’s fees but no party shall
be entitled to punitive damages hereunder.

 

16. Binding Effect. Employee agrees and acknowledges this Agreement binds
Employee’s heirs, administrators, representatives, executors, successors, and
assigns, and will inure to the benefit of all Choice Releasees and their
respective heirs, administrators, representatives, executors, successors, and
assigns. Choice agrees and acknowledges this Agreement binds Choice‘s successors
and assigns.

 

17. Severability. Any invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity of any other of its provisions.

 

5



--------------------------------------------------------------------------------

 

18. Period for Review and Consideration. Employee has 21 days from the date
Employee receives this Agreement to review and consider this document before
signing it. Employee may use as much of this 21 day period as Employee wishes
before signing this Agreement. Choice encourages Employee to consult with an
attorney at his own expense (subject to Section 20 of this Agreement) before
signing this Agreement; whether to do so is Employee’s decision. If Employee
wishes to sign this Agreement, Employee must deliver both fully executed
originals of this Agreement to Choice Hotels International, Inc., 10750 Columbia
Pike, Silver Spring, Maryland 20901, Attention: General Counsel, no later than
the close of business on the 21st day after Employee receives this Agreement.
Employee’s failure to deliver timely the executed Agreement will nullify the
Agreement.

 

19. Revocation of Agreement. Employee may revoke this Agreement within 7 days
after signing it (“Revocation Period”). If Employee wishes to revoke this
Agreement after signing it, Employee must deliver a written notice of revocation
to Choice Hotels International, Inc., 10750 Columbia Pike, Silver Spring,
Maryland 20901, Attention: General Counsel. Choice must receive this revocation
no later than the close of business on the 7th day after Employee signs this
Agreement. If Employee revokes this Agreement, it shall not be effective or
enforceable. Thus, this Agreement will not become effective or enforceable until
such date that Employee signs the Agreement and allows the Revocation Period to
expire without revoking his signature (“Effective Date”).

 

20. Payment of Legal Fees. Choice shall directly pay (or, if desired by
Employee, reimburse Employee) for legal fees incurred by Employee in connection
with the negotiation of this Agreement, subject to a maximum amount of Twenty
Thousand Dollars ($20,000).

 

21. Section 409A. If final guidance interpreting Section 409A of the Code is
issued by the Internal Revenue Service before October 1, 2007, the parties agree
to discuss the impact of such final guidance on (i) the six-month delay in
payments reflected in Section 4(a) hereof and to modify that provision to
eliminate such delay to the extent consistent with such guidance, (ii) amounts
and benefits set forth in Section 4(d) hereof and any other amounts payable to
Employee, and (iii) the Employee‘s ability to further defer the payment to a
subsequent year of amounts subject to Section 409A of the Code that otherwise
would be payable in 2007 under the terms of the Executive Deferred Compensation
Plan.

 

22. Tax Withholding. All amounts payable hereunder shall be subject to all
applicable federal, state and local tax withholdings.

 

23. Entire Agreement. This Agreement represents the entire agreement of the
parties, and supersedes all other agreements, discussions or understandings,
concerning its subject matter. The Employment Agreement is hereby terminated and
of no further force or effect. This Agreement may only be modified by a written
document signed by both parties.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO REVIEW AND
CONSIDER THIS AGREEMENT WITH AN ATTORNEY, AND THAT EMPLOYEE HAS HAD SUFFICIENT
TIME TO CONSIDER IT. AFTER SUCH CAREFUL CONSIDERATION, EMPLOYEE KNOWINGLY AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT WITH FULL UNDERSTANDING OF ITS MEANING
AND EFFECT.

 

Employee      

Choice Hotels International, Inc.

a Delaware corporation

/s/ Joseph Squeri

--------------------------------------------------------------------------------

      By:  

/s/ Charles A. Ledsinger, Jr.

--------------------------------------------------------------------------------

Joseph Squeri      

Name:

Title:

 

Charles A. Ledsinger, Jr.

Vice Chairman and Chief Executive Officer

 

6



--------------------------------------------------------------------------------

Exhibit A

 

Annual Salary Rate:    $433,000

 

Currently Estimated 2006 Bonus Amount:    $434,736

 

Monthly Automobile Allowance:    $12,500

 

Flexible Perquisite Supplemental Payment Amount:    $15,000

 

Balance under the Executive Deferred Compensation Plan as of January 29,
2007:    $1,938,240.07 (fully vested)

 

Outstanding Options and Restricted Stock:

 

Stock Option Grants

Grant

Date

   Shares
Granted     
  Grant
Price

  2/7/02

   6,470    $ 10.5825

  2/7/02

   55,530    $ 10.5825

4/29/02

   30,000    $ 12.9925

2/10/03

   7,690    $ 10.1975

2/10/03

   67,310    $ 10.1975

2/14/05

   30,000    $ 29.9200

2/14/05

   10,000    $ 29.9200

2/12/06

   23,731    $ 48.7500

2/12/06

   2,369    $ 48.7500

Restricted Stock Grants

           

Grant

Date

   Shares
Granted       

  1/2/04

   20,000       

  2/9/04

   21,200       

  5/3/05

   20,000       

  2/13/06

   16,410       



--------------------------------------------------------------------------------

Exhibit B

 

Release

 

In consideration of certain benefits and mutual promises set forth in the
Agreement and Release dated February 9, 2007 (“Agreement”), Joseph Squeri
(“Employee”) hereby agrees as follows:

 

1.    To irrevocably and unconditionally release Choice Hotels International,
Inc., Choice Hotels International Services Corp., and each of their respective
officers, directors, shareholders, employees, agents, insurers, lawyers,
representatives, employee welfare benefit plans and pension or deferred
compensation plans under Section 401 of the Code, as amended, and their
trustees, administrators and other fiduciaries; and all persons acting by,
through, under or in concert with them, or any of them (collectively “Choice
Releasees”), of and from any and all manner of action or actions, cause or
causes of action, in law or equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, grievances, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent, which
Employee now has or may later have against the Choice Releasees, or any one of
them, by reason of any matter, cause, or thing from the beginning of time to the
date of this Release arising out of, based on, or relating to the hire,
employment, termination, or remuneration of Employee or any other matter
("Claims"). The Claims that Employee is releasing include, but are not limited
to, a release of any rights or claims Employee may have under the Age
Discrimination in Employment Act, which prohibits age discrimination in
employment; Title VII of the Civil Rights Act of 1964, which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Civil Rights Act of 1991; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; the Americans with Disabilities Act; the
Family and Medical Leave Act; and any other federal, state or local laws or
regulations prohibiting employment discrimination, harassment or retaliation.
Employee also releases Claims for breach of contract, wrongful discharge,
compensation and benefits, expenses, bonuses, or any other employee rights or
benefits, or any other actions sounding in tort or contract relating to
Employee’s employment and termination from Choice. This Agreement covers both
Claims Employee knows about and those Employee may not know about. Employee
assumes the risk of any and all unknown Claims that may exist at the time
Employee signs this Agreement, and Employee agrees that this Agreement shall
apply to any and all known and unknown Claims. This release does not apply to
claims for breach of this Agreement.

 

2.    Employee has 21 days from the date Employee receives this Release to
review and consider this document before signing it. Employee may use as much of
this 21 day period as Employee wishes before signing this Release. Choice
encourages Employee to consult with an attorney at his own expense before
signing this Release; whether to do so is Employee’s decision. If Employee
wishes to sign this Release, Employee must deliver a fully executed original of
this Release to Choice Hotels International, Inc., 10750 Columbia Pike, Silver
Spring, Maryland 20901, General Counsel, no later than the close of business on
the 21st day after Employee receives this Release. Employee’s failure to deliver
timely the executed Agreement will nullify the Agreement.

 

3.    Revocation of Agreement. Employee may revoke this Release within 7 days
after signing it (“Revocation Period”). If Employee wishes to revoke this
Release after signing it, Employee must deliver a written notice of revocation
to Choice Hotels International, Inc., 10750 Columbia Pike, Silver Spring,
Maryland 20901, Attention: General Counsel. Choice must receive this revocation
no later than the close of business on the 7th day after Employee signs this
Release. If Employee revokes this Release, it shall also constitute a revocation
of the Agreement and neither it or this Release shall be effective or
enforceable.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO REVIEW AND
CONSIDER THIS AGREEMENT WITH AN ATTORNEY, AND THAT EMPLOYEE HAS HAD SUFFICIENT
TIME TO CONSIDER IT. AFTER SUCH CAREFUL CONSIDERATION, EMPLOYEE KNOWINGLY AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT WITH FULL UNDERSTANDING OF ITS MEANING
AND EFFECT.

 

   Joseph Squeri

 

1